Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art Tezaur (Tezaur, US 2011/0229053 A1) teaches using a dark alpha (coefficient) mask and a light alpha (coefficient) mask for generating a sharpened image (Abstract and [0121-0130]). Prior art Venshtain (Venshtain et al., US 2015/0189146 A1) teaches generating an alpha mask for each frame of a video ([0004]); obtaining a binary alpha mask for a given frame ([0012]); wherein each frame can be from a video frame sequence in which persona alpha masks are generated ([0019-0020]), which are used to adjust a video camera for one or both of exposure and gain ([0057-0059]). Prior art Chen (Chen et al., US 2017/0116481 A1) teaches to obtain a video alpha matte of an input video (Abstract); wherein a dictionary of values is used ([0053-0056]); wherein pixels with similar characteristics possess similar alpha values ([0075]); wherein the temporal and spatial consistency of video alpha matte is guaranteed and thus the quality of an extracted foreground object is improved effectively ([0075]). However, none of the prior art, either alone or in combination teach each and every limitation of the claim language, specifically “estimating a first primary coefficient and a first secondary coefficient based on the first video frame and the first alpha mask, wherein the first alpha mask is, within a window of the first video frame, a linear function of the first video frame and wherein the first primary coefficient and the first secondary coefficient are coefficients of the linear function; generating a second alpha mask for the second video frame based on the first primary coefficient and the first secondary coefficient”, and thus the claims are allowable.
Claims 13-32 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov